internal_revenue_service number release date index no department of the treasury washington dc person to contact telephone number refer reply to cc dom p si -- plr-114317-99 date date legend company parent unrelated corporation state x district a b c d e g h i j k plr-114317-99 l m n o p r u dear this letter responds to your authorized representative’s letter dated date and subsequent correspondence on behalf of company requesting that company not be required to recapture low-income_housing tax_credits under sec_42 of the internal_revenue_code if company reduces or in two instances eliminates the amount of bonds by the bonded amount attributable to credit previously claimed by certain company subsidiaries the internal_revenue_service district_office that will have examination jurisdiction over all returns filed by company is the x district the relevant facts as represented in your submission are set forth below facts company parent and the a company subsidiaries subject_to this ruling_request the relevant corporations are accrual basis calendar-year taxpayers company is an indirectly owned subsidiary of parent a state corporation parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return before b company invested in c low-income_housing projects qualifying for low- income housing tax_credits under sec_42 several projects were owned by corporations wholly owned by company other projects were owned by limited_partnerships some or all of the interests of which were held by corporations wholly owned by company unrelated parties also held direct or indirect interests in many of the limited_partnerships pursuant to a purchase and sale agreement dated d by and between unrelated corporation as buyer and company as seller company sold its interests in e of the c projects to unrelated corporation company sold the other project to a corporation unrelated to company or unrelated corporation pursuant to a right_of_first_refusal that plr-114317-99 the purchaser had for the project the sales to unrelated corporation involved transfers of stock and partnership interests that occurred at three separate closings as of b g and h in i company filed forms low-income_housing_credit disposition bond for the j projects for which tax_credits had been claimed in k and earlier years and or was anticipated to be claimed in l the other o projects were in various stages of development and did not generate tax_credits before those projects were sold the internal_revenue_service approved all of the forms in m as part of the sales to unrelated corporation company sold all of the stock in n corporations unrelated corporation and company or their affiliates made elections pursuant to sec_338 for o of the n corporations in addition p of the corporations acquired by unrelated corporation owned interests in projects that did not generate credits before the sale to unrelated corporation and r other corporations held project interests that were transferred shortly before the sale to unrelated corporation only a relevant corporations ie the corporations that claimed credit before the sale and for which no transfer shortly before sale occurred and no sec_338 election was made are the subject of this ruling_request the names and taxpayer identification numbers of the a relevant corporations are listed in attachment a and are incorporated by reference into this ruling in connection with the sale by company to unrelated corporation some of the partnerships owned by u of the relevant corporations terminated under sec_708 these partnerships owned sec_42 projects company specifically represents that the purchase and sale agreement pursuant to which the interests in all the sec_42 projects were sold to unrelated corporation require unrelated corporation to continue to operate the projects as qualified low-income_housing projects under sec_42 and to the best knowledge of the company all of the projects have been so operated for a partnership terminating under sec_708 each relevant corporation owning a direct or indirect interest in the partnership immediately before the partnership’s termination continued to own the same direct or indirect interest in the deemed new partnership after the termination with respect to the relevant corporations sec_1_47-1 of the income_tax regulations would not have applied to any sec_38 property that is subject_to recapture due to its being held by a partnership terminated under sec_708 because the relevant corporations would have satisfied the mere_change_in_form_exception of sec_1_47-3 plr-114317-99 sec_42 did not apply to any of the partnerships owning sec_42 projects in which the relevant corporations owned direct or indirect interests for each year beginning with the year the relevant corporations first owned an interest in sec_42 property upon which credits were taken or intended to be taken in up until the time of company’s sale of the relevant corporations to unrelated corporation the parent company and relevant corporations have filed a consolidated_return ruling requested company requests the service to rule that company will not be subject_to recapture of low-income_housing credits under sec_42 if the company reduces the amount of its bonds by the bonded amount previously attributable to credit previously claimed by the a relevant corporations law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period plr-114317-99 under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period a taxpayer may satisfy the bond posting requirement of sec_42 by completing a portion of form_8693 low-income_housing_credit disposition bond and having it approved by the internal_revenue_service little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_tax_credit itc property provide relevant guidance for determining recapture under sec_42 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are a number of exceptions to the general_rule concerning the recapture of itc for example sec_1_47-6 provides a de_minimis_rule that permits a partner to dispose_of up to percent of its proportionate interests in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for any disposition by a partner of its interest in a low-income building held through a partnership to which sec_42 does not apply until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership also sec_1_47-3 reflected now in part in sec_50 provides an exception to itc recapture in the case of a mere change in form of conducting a trade_or_business to qualify for the sec_1_47-3 exception the following requirements must be met plr-114317-99 the itc property must be retained as itc property in the same trade_or_business the transferor or in the case where the transferor is a partnership the partner of the itc property must retain a substantial interest in the trade_or_business substantially_all the assets whether or not itc property necessary to operate the trade_or_business must be transferred to the transferee to whom the itc property is transferred and the basis of the itc property in the hands of the transferee is determined in whole or in part by reference to the basis of the itc property in the hands of the transferor sec_1_47-3 provides that a transferor is considered as having retained a substantial interest in a trade_or_business only if after the change in form the transferor’s retained_interest in the trade_or_business is substantial in relation to the total interest of all persons or is equal to or greater than the transferor’s interest prior to the change in form sec_362 provides in part that if property is received by a corporation in connection with a transaction to which sec_351 applies then the basis of the property will be the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on the transfer similarly sec_723 provides that a partnership’s basis_of_property contributed to the partnership by a partner is the adjusted_basis to the contributing_partner at the time of the contribution increased by the amount of gain recognized by the contributing_partner on the transfer the consolidated_return_regulations provide guidance regarding direct and indirect transfers of itc property both within and out of the consolidated_group sec_1_1502-3 provides generally that during a consolidated_return_year a transfer of sec_38 property which includes itc property from one member_of_an_affiliated_group to another member of the group during a consolidated_return_year is not treated as a disposition within the meaning of former sec_47 further an example in those regulations provides that no recapture applies when a corporation holding itc property is sold to a member outside the group example of sec_1_1502-3 which incorporates the facts of example pertains to a situation in which corporations p s and t file a consolidated_return for calendar_year in such year s places in service sec_38 property having an estimated_useful_life of more than years in p s and t file a consolidated_return and in such year s sells such property to t then in p sells all the stock of t to a third party example concludes that the sale of t’s stock to the third party will not cause sec_47 to apply plr-114317-99 revrul_82_20 1982_1_cb_6 provides guidance on distributions of stock of a corporation to which itc property was transferred in the ruling corporation p owns percent of subsidiary_corporation s and the two filed a consolidated federal_income_tax return a and b equal owners of p had conflicts over the running of the business and decided to divide the business into two independent corporations one owned by a and the other owned by b to achieve this result p transferred all the assets of one of the businesses necessary to conduct the trade_or_business including sec_38 property to s solely in exchange for additional shares in s and immediately thereafter distributed all the stock of s to a a then surrendered all its stock in p as part of the transaction revrul_82_20 concludes when there is no intention at the time of transfer to keep the property within the consolidated_group the transaction should be viewed as a whole and not as separate individual transactions because the transfer of the sec_38 property from p to s is a step in the planned transfer of the property outside the group the exception in sec_1_1502-3 of the regulations does not apply therefore the transfer from p to s is a disposition under sec_47 of the code sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits final regulations published in the federal_register on date fed reg t d amend previous regulations under sec_708 the final regulations provide in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of it assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the partnership liquidates by distributing interests in the new partnership to the purchaser and the remaining partners followed by the continuation of the business by the new partnership or its dissolution and winding up under sec_723 the new partnership takes a basis in the old partnership's property equal to the adjusted_basis such property had in the hands of the old partnership ie carryover_basis under prior sec_708 regulations basis in the old partnership's property did not carryover to the new partnership as a result one of the conditions for satisfying the mere-change-in-form exception to itc recapture under sec_1_47-3 was not satisfied this condition found in sec_1_47-3 provides that the basis of itc property in the hands of the transferee be determined in whole or in part by reference to the basis of the itc property in the hands of the transferor because under the new plr-114317-99 b b regulations basis in the old partnership’s property carries over to the new partnership the condition in sec_1_47-3 is now satisfied in the present case company as part of a larger transaction sold all of the stock of the relevant corporations in a taxable transaction to unrelated corporation an entity unrelated to company or its subsidiaries as a result of this transaction unrelated corporation became the owner of the relevant corporations including the assets of the relevant corporations these assets include direct and indirect interests through ownership interests in limited_partnerships in low-income_housing projects upon which tax_credits had been claimed in and earlier years and or were anticipated to be claimed in also as a result of this transaction the relevant corporations are no longer in the affiliated_group that includes parent and company because it was unclear whether company’s sale of the relevant corporations to unrelated corporation resulted in a disposition of the sec_42 projects that would subject the company or the relevant corporations to recapture liability under sec_42 company filed and the service approved forms for the j projects for which tax_credits had been claimed by the relevant corporations in whole or in part in and earlier years and or was anticipated to be claimed in example of sec_1_1502-3 describes a situation where no recapture of itc applies when one member_of_an_affiliated_group transfers itc property to another member of the group then the member holding the itc property is later sold to an entity outside the group in accordance with this example the sale of the relevant corporations’ stock to unrelated corporation resulting in a transfer of all the relevant corporations’ assets including it’s direct and indirect ownership interests in sec_42 property to unrelated corporation is not a disposition of sec_42 property resulting in sec_42 recapture company represents that u of the relevant corporations owned interests in partnerships that terminated under sec_708 as a result of sales or exchanges by other partners in the partnerships none of these terminating partnerships were partnerships to which sec_42 applies under sec_1_708-1 each terminating partnership will be deemed to have contributed all its assets including any sec_42 property to a new partnership in return for an interest in the new partnership under the general_rule of sec_42 that any change_of_ownership eg transfer of a building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture each terminating partnership’s contribution is a disposition of the sec_42 property and a sec_42 recapture_event recapture liability if any will be the responsibility of those partners who are members of the terminating partnerships at the time of the disposition although the u relevant corporations did not contribute to the sales or exchanges that resulted in the technical_termination of the terminating partnerships they are partners in the terminating partnerships at the time these partnerships contribute their assets including any sec_42 property to the new partnerships absent an exception the relevant corporations would be subject_to sec_42 recapture as a result of the deemed plr-114317-99 contribution disposition of sec_42 property by the terminating partnerships to the new partnerships company has represented that the purchase and sale agreement pursuant to which the interests in all the sec_42 projects were sold to unrelated corporation require unrelated corporation to continue to operate the projects as qualified low-income_housing projects under sec_42 and to the best knowledge of the company all of the projects have been so operated company has also represented that each relevant corporation owning a direct or indirect interest in a project partnership immediately before the partnership’s termination continued to own the same direct or indirect interest in the deemed new partnership after the termination in addition company has represented that with respect to the relevant corporations sec_1_47-1 would not have applied to any sec_38 property that is subject_to recapture due to its being held by a partnership terminated under sec_708 because the relevant corporations would have satisfied the mere_change_in_form_exception of sec_1_47-3 assuming the requirements of sec_1_47-3 are met no recapture liability would have resulted from the disposition of sec_38 property by the terminating partnerships and the relevant corporations who are partners in the terminating partnerships at the time of the dispositions likewise would not be subject_to itc recapture we believe that it appropriate in this case to analogize the sec_1_47-3 exception for itc recapture to the determination of recapture under sec_42 therefore based on the analogous application of sec_1_47-3 the deemed contribution of the sec_42 property to the new partnerships under sec_708 will not be treated as a disposition of sec_42 property resulting in the recapture of sec_42 credits by the u relevant corporations accordingly based solely on the representations and relevant law as set forth above we rule that company will not be subject_to recapture of low-income_housing credits under sec_42 if the company reduces the amount of its bonds by the bonded amount previously attributable to credit previously claimed by the a relevant corporations no opinion is expressed or implied regarding the application of any other provisions of the code or regulations including sec_50 sec_708 and sec_1502 specifically we express no opinion on whether company relevant corporations or any partnership owning sec_42 property in which the relevant corporations own a direct or indirect interest either before or after the sale of relevant corporation stock to unrelated corporation qualifies for the low-income_housing_credit under sec_42 or whether any other requirement of sec_42 is met in addition no opinion is expressed or implied regarding how much the bonded amounts are to be reduced to reflect credit previously claimed by the relevant corporations in accordance with the power_of_attorney we are sending a copy of this letter_ruling to the company's authorized representatives plr-114317-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
